Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated June 11, 2018 (this “Agreement”) is
entered into by and among NiSource Inc., a Delaware corporation (the “Company”),
and Credit Suisse Securities (USA) LLC, J.P. Morgan Securities LLC, Morgan
Stanley & Co. LLC and MUFG Securities Americas Inc., as representatives (the
“Representatives”) of the several initial purchasers named in Schedule I to the
Purchase Agreement (as defined below) (the “Initial Purchasers”).

The Company and the Initial Purchasers are parties to the Purchase Agreement
dated June 6, 2018 (the “Purchase Agreement”), which provides for the sale by
the Company to the Initial Purchasers of 400,000 Shares 5.650% Series A
Fixed-Rate Reset Cumulative Redeemable Perpetual Preferred Stock, liquidation
preference $1,000 per share (the “Preferred Stock”). As an inducement to the
Initial Purchasers to enter into the Purchase Agreement, the Company has agreed
to provide to the Initial Purchasers and their direct and indirect transferees
the registration rights set forth in this Agreement. The execution and delivery
of this Agreement is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Closing Date” shall mean June 11, 2018.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Company of Exchange Shares
for Registrable Shares pursuant to
Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.



--------------------------------------------------------------------------------

“Exchange Shares” shall mean shares of preferred stock issued by the Company
containing terms identical to the shares of Preferred Stock (except that
(i) dividends thereon shall accumulate from the last date on which a dividend
was paid on such shares of Preferred Stock, or if no such dividend has been
paid, from the Closing Date and (ii) the Exchange Shares will not be subject to
restrictions on transfer or entitled to payment of additional dividends for
failure to comply with this Agreement) and to be offered to Holders of Preferred
Stock in exchange for Preferred Stock pursuant to the Exchange Offer.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Preferred Stock or
the Exchange Shares.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Shares, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Shares; provided that, for
purposes of Section 4 and Section 5 hereof, the term “Holders” shall include
Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Majority Holders” shall mean the Holders of a majority of the outstanding
Registrable Shares; provided that whenever the consent or approval of Holders of
a specified percentage of Registrable Shares is required hereunder, any
Registrable Shares owned directly or indirectly by the Company or any of its
affiliates shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage or amount; and provided,
further, that if the Company shall issue any additional shares of Preferred
Stock prior to consummation of the Exchange Offer or, if applicable, the
effectiveness of any Shelf Registration Statement, such additional shares of
Preferred Stock and the Registrable Shares to which this Agreement relates shall
be treated together as one class for purposes of determining whether the consent
or approval of Holders of a specified percentage of Registrable Shares has been
obtained.

 

2



--------------------------------------------------------------------------------

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

“Ordinary Course Filings” shall mean any filing by the Company under the
Exchange Act that does not relate to the terms of the Preferred Stock, the terms
of the Exchange Offer or the plan of distribution set forth in any Shelf
Registration Statement.

“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Shares that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Preferred Stock” shall have the meaning set forth in the preamble.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Shares covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Shares” shall mean shares of the Preferred Stock; provided that
shares of the Preferred Stock shall cease to be Registrable Shares (i) when a
Registration Statement with respect to such shares of Preferred Stock has become
effective under the Securities Act and such shares of Preferred Stock have been
exchanged or disposed of pursuant to such Registration Statement, (ii) when such
shares of Preferred Stock cease to be outstanding or (iii), except in the case
of shares of Preferred Stock held by an Initial Purchaser and that otherwise
remain Registrable Shares and that are ineligible to be exchanged in the
Exchange Offer, when the Exchange Offer is consummated.

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not completed on or prior to the Target Registration
Date, (ii) the Shelf Registration Statement, if required pursuant to
Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or prior
to the Target Registration Date, (iii) if the Company receives a Shelf Request
pursuant to Section 2(b)(iii), the Shelf Registration Statement required to be
filed thereby has not become effective by the later of (a) the Target
Registration Date and (b) 90 days after receipt of such Shelf Request, or
(iv) the Shelf Registration Statement, if required by this Agreement, has become
effective and

 

3



--------------------------------------------------------------------------------

thereafter ceases to be effective or the Prospectus contained therein ceases to
be usable (other than during a Suspension Period), in each case whether or not
permitted by this Agreement, at any time during the Shelf Effectiveness Period,
and such failure to remain effective or usable exists for more than 30 days
(whether or not consecutive) in any 12-month period.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC, stock exchange or FINRA registration and filing fees,
(ii) all fees and expenses incurred in connection with compliance with state
securities or blue sky laws (including reasonable fees and disbursements of
counsel for any Underwriters or Holders in connection with blue sky
qualification of any Exchange Shares or Registrable Shares), (iii) all expenses
of any Persons in preparing or assisting in preparing, word processing, printing
and distributing any Registration Statement, any Prospectus, any Free Writing
Prospectus and any amendments or supplements thereto, any underwriting
agreements, securities sales agreements or other similar agreements and any
other documents relating to the Company’s performance of and compliance with
this Agreement, (iv) all rating agency fees, (v) the fees and disbursements of
the transfer agent, (vi) the fees and disbursements of counsel for the Company
and, in the case of a Shelf Registration Statement, the reasonable fees and
disbursements of one counsel for the Participating Holders (which counsel shall
be selected by the Participating Holders holding a majority of the Registrable
Securities held by such Participating Holders and which counsel may also be
counsel for the Initial Purchasers) and (vii) the fees and disbursements of the
independent registered public accountants of the Company, including the expenses
of any special audits or “comfort” letters required by or incident to the
performance of and compliance with this Agreement, but excluding fees and
expenses of counsel to the Underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Shares by a Holder.

“Registration Statement” shall mean any registration statement of the Company
that covers any of the Exchange Shares or Registrable Shares pursuant to the
provisions of this Agreement and all amendments and supplements to any such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

 

4



--------------------------------------------------------------------------------

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company that covers all or a portion of the Registrable Shares (but no other
securities unless approved by the holders of a majority of the Registrable
Shares held by the Participating Holders) on an appropriate form under Rule 415
under the Securities Act, or any similar rule that may be adopted by the SEC,
and all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Suspension Notice” shall have the meaning set forth in Section 2(d).

“Suspension Period” shall have the meaning set forth in Section 2(d).

“Target Registration Date” shall mean 270 days after the Closing Date.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Shares are
sold to an Underwriter for reoffering to the public.

2. Registration under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Company shall
use its commercially reasonable efforts to (x) cause to be filed an Exchange
Offer Registration Statement covering an offer to the Holders to exchange all
the Registrable Shares for Exchange Shares and (y) have such Registration
Statement become and remain effective for use by one or more Participating
Broker-Dealers until the earlier of (i) 180 days after the last Exchange Date
and (ii) the date on which a Participating Broker-Dealer is no longer required
to deliver a prospectus in connection with market-making or other trading
activities. The Company shall commence the Exchange Offer promptly after the
Exchange Offer Registration Statement is declared effective by the SEC and use
its commercially reasonable efforts to complete the Exchange Offer not later
than 60 days after such effective date.

The Company shall commence the Exchange Offer by mailing or otherwise
transmitting, in compliance with the applicable procedures of the depositary for
such Registrable Shares, the related Prospectus, appropriate letters of
transmittal and other accompanying documents, if any, to each Holder stating, in
addition to such other disclosures as are required by applicable law,
substantially the following:

 

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Shares validly tendered and not properly withdrawn will be
accepted for exchange;

 

5



--------------------------------------------------------------------------------

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed or otherwise transmitted)
(the “Exchange Dates”);

 

(iii) that any Registrable Share not tendered will remain outstanding and
continue to accumulate dividends but will not retain any rights under this
Agreement, except as otherwise specified herein;

 

(iv) that any Holder electing to have a Registrable Share exchanged pursuant to
the Exchange Offer will be required to (A) surrender such Registrable Share,
together with the appropriate letter of transmittal, to the institution and at
the address and in the manner specified in the notice, or (B) effect such
exchange otherwise in compliance with the applicable procedures of the
depositary for such Registrable Share, in each case prior to the close of
business on the last Exchange Date; and

 

(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address specified in the notice, a facsimile transmission
or letter setting forth the name of such Holder, the number of Registrable
Shares delivered for exchange and a statement that such Holder is withdrawing
its election to have such shares of Preferred Stock exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Shares.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company that (1) any Exchange Shares to be received by it
will be acquired in the ordinary course of its business, (2) at the time of the
commencement of the Exchange Offer it has no arrangement or understanding with
any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Shares in violation of the provisions of the
Securities Act, (3) it is not an “affiliate” (within the meaning of Rule 405
under the Securities Act) of the Company and (4) if such Holder is a
broker-dealer that will receive Exchange Shares for its own account in exchange
for Registrable Shares that were acquired as a result of market-making or other
trading activities, then such Holder will deliver a Prospectus (or, to the
extent permitted by law, make available a Prospectus to purchasers) in
connection with any resale of such Exchange Shares.

As soon as practicable after the last Exchange Date, the Company shall:

 

(I) accept for exchange Registrable Shares or portions thereof validly tendered
and not properly withdrawn pursuant to the Exchange Offer; and

 

(II) deliver, or cause to be delivered, to the transfer agent for cancellation
all Registrable Shares or portions thereof so accepted for exchange by the
Company and issue, and cause the transfer agent to promptly deliver to each
Holder, Exchange Shares equal in number to the number of the Registrable Shares
tendered by such Holder.

 

6



--------------------------------------------------------------------------------

The Company shall use its commercially reasonable efforts to complete the
Exchange Offer as provided above and shall comply with the applicable
requirements of the Securities Act, the Exchange Act and other applicable laws
and regulations in connection with the Exchange Offer. The Exchange Offer shall
not be subject to any conditions, other than that the Exchange Offer does not
violate any applicable law or applicable interpretations of the Staff.

(b) In the event that (i) the Company determines that the Exchange Offer
Registration provided for in Section 2(a) hereof is not available or the
Exchange Offer may not be completed as soon as practicable after the last
Exchange Date because it would violate any applicable law or applicable
interpretations of the Staff, (ii) the Exchange Offer is not for any other
reason completed by the Target Registration Date or (iii) the Company receives a
written request (a “Shelf Request”) within 30 days following the last Exchange
Date from any Initial Purchaser representing that it holds Registrable Shares
that are or were ineligible to be exchanged in the Exchange Offer, the Company
shall use its commercially reasonable efforts to cause to be filed as soon as
practicable after such determination, date or Shelf Request, as the case may be,
a Shelf Registration Statement providing for the sale of all the Registrable
Shares by the Holders thereof and to have such Shelf Registration Statement
become effective; provided that no Holder will be entitled to have any
Registrable Shares included in any Shelf Registration Statement, or be entitled
to use the Prospectus forming a part of such Shelf Registration Statement, until
such Holder shall have delivered a completed and signed Notice and Questionnaire
and provided such other information regarding such Holder to the Company as is
contemplated by Section 3(b) hereof.

In the event that the Company is required to file a Shelf Registration Statement
pursuant to clause (iii) of the preceding sentence, the Company shall use its
commercially reasonable efforts to file and have become effective both an
Exchange Offer Registration Statement pursuant to Section 2(a) hereof with
respect to all Registrable Shares and a Shelf Registration Statement (which may
be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Shares held by the
Initial Purchasers (and which were ineligible to be exchanged in the Exchange
Offer) after completion of the Exchange Offer.

The Company agrees to use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective until the shares of Preferred
Stock cease to be Registrable Shares (the “Shelf Effectiveness Period”). The
Company further agrees, except during a Suspension Period, to supplement or
amend the Shelf Registration Statement, the related Prospectus and any Free
Writing Prospectus if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Holder of Registrable
Shares with respect to information relating to such Holder, and to use its
commercially reasonable efforts to cause any such amendment to become effective,
if required, and such Shelf Registration Statement, Prospectus or Free Writing
Prospectus, as the case may be, to become usable as soon as thereafter
practicable. The Company agrees to furnish to the Participating Holders copies
of any such supplement or amendment promptly after its being used or filed with
the SEC.

 

7



--------------------------------------------------------------------------------

(c) The Company shall pay all Registration Expenses in connection with any
registration pursuant to Section 2(a) or Section 2(b) hereof. Each Holder shall
pay all underwriting discounts and commissions, brokerage commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Shares pursuant to the Shelf Registration Statement and the fees and
expenses of any counsel or other advisors or experts retained by such Holder,
other than the counsel specifically referred to in clause (vi) of the definition
of Registration Expenses.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

If a Registration Default occurs, special dividends will accumulate on the
Registrable Shares (in addition to the regular cumulative dividends on such
Registrable Shares) at a rate of (i) 0.25% per annum per $1,000 liquidation
preference for the first 90-day period beginning on the day immediately
following such Registration Default and (ii) an additional 0.25% per annum per
$1,000 liquidation preference with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum aggregate increase under (i) and (ii) of 1.00% per annum per $1,000
liquidation preference. A Registration Default as to any shares of Preferred
Stock will end when such shares of Preferred Stock cease to be Registrable
Shares or, if earlier, (1) in the case of a Registration Default under clause
(i) of the definition thereof, when the Exchange Offer is completed, (2) in the
case of a Registration Default under clause (ii) or clause (iii) of the
definition thereof, when the Shelf Registration Statement becomes effective or
(3) in the case of a Registration Default under clause (iv) of the definition
thereof, when the Shelf Registration Statement again becomes effective or the
Prospectus again becomes usable. If at any time more than one Registration
Default has occurred and is continuing, then, until the next date that there is
no Registration Default, the special dividends provided for by this paragraph
shall apply as if there occurred a single Registration Default that began on the
date that the earliest such Registration Default occurred and ends on such next
date that there is no Registration Default.

Notwithstanding any provision in this Agreement to the contrary, the Company
shall be permitted by notice to the Participating Holders (a “Suspension
Notice”) to suspend the use of a Shelf Registration Statement or the related
Prospectus (which, for this purpose, includes the Prospectus included in the
Exchange Offer Registration Statement following the completion of the Exchange
Offer) without special dividends accumulating on the Registrable Shares for a
period (a “Suspension Period”) not to exceed 30 consecutive calendar days or an
aggregate of 60 calendar days in any twelve-month period, if, in the Company’s
good faith determination, the continued effectiveness of such Shelf Registration
Statement and the use of the related Prospectus would require

 

8



--------------------------------------------------------------------------------

the public disclosure of material non-public information of the Company. As
promptly as practicable following its good faith determination that the event
causing the particular Suspension Period no longer exists, the Company shall
terminate the Suspension Period and notify each Participating Holder of such
termination; provided however that if special dividends are accumulating on the
Registrable Shares in accordance with Section 2(d) as of the commencement of a
Suspension Period, they will continue to accumulate during the Suspension
Period.

3. Registration Procedures. (a) In connection with its obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Company shall as expeditiously as
possible:

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (A) shall be selected by the Company,
(B) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Shares by the Holders thereof and (C) shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith; and use its
commercially reasonable efforts to cause such Registration Statement to become
effective and remain effective for the applicable period in accordance with
Section 2 hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(a)(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Shares or
Exchange Shares;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company with the SEC
in accordance with the Securities Act and to retain any Free Writing Prospectus
not required to be filed;

(iv) in the case of a Shelf Registration, furnish to each Participating Holder,
to counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Shares, if
any, without charge, as many copies of each Prospectus, preliminary prospectus
or Free Writing Prospectus, and any amendment or supplement thereto, as such
Participating Holder, counsel or Underwriter may reasonably request in order to
facilitate the sale or other disposition of the Registrable Shares thereunder;
and, subject to Section 3(c) hereof, the Company consents to the use of such
Prospectus, preliminary prospectus or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Shares covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

 

9



--------------------------------------------------------------------------------

(v) use its commercially reasonable efforts to register or qualify the
Registrable Shares under all applicable state securities or blue sky laws of
such jurisdictions as any Participating Holder shall reasonably request in
writing by the time the applicable Registration Statement becomes effective;
cooperate with such Participating Holders in connection with any filings
required to be made with FINRA; and do any and all other acts and things that
may be reasonably necessary or advisable to enable each Participating Holder to
complete the disposition in each such jurisdiction of the Registrable Shares
owned by such Participating Holder; provided that the Company shall not be
required to (1) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (2) file any general consent to service of process in any such
jurisdiction or (3) subject itself to taxation in any such jurisdiction if it is
not so subject;

(vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, other than with respect to Ordinary Course Filings
incorporated by reference therein, (2) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement,
Prospectus or any Free Writing Prospectus or for additional information after
the Registration Statement has become effective, other than with respect to
Ordinary Course Filings incorporated by reference therein, (3) of the issuance
by the SEC or any state securities authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose, including the receipt by the Company of any notice of
objection of the SEC to the use of a Shelf Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the Securities
Act (4) if, between the applicable effective date of a Shelf Registration
Statement and the closing of any sale of Registrable Shares covered thereby, the
representations and warranties of the Company contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Shares cease to be true and correct
in all material respects or if the Company receives any notification with
respect to the suspension of the qualification of the Registrable Shares for
sale in any jurisdiction or the initiation of any proceeding for such purpose,
(5) except during a Suspension Period of the happening of any event during the
period a Registration Statement is effective that makes any statement made in
such Registration Statement or the related Prospectus or any Free Writing
Prospectus untrue in any material respect or that requires the making of any
changes in such Registration Statement or Prospectus or any Free Writing
Prospectus in order to make the statements therein, in the light of the
circumstances in which they were made, in the case of the Prospectus or any Free
Writing Prospectus, not misleading and (6) except during a Suspension Period, of
any determination by the Company that a post-effective amendment to a
Registration Statement or any amendment or supplement to the Prospectus or any
Free Writing Prospectus would be appropriate;

 

10



--------------------------------------------------------------------------------

(vii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, at the earliest practicable
moment and provide immediate notice to each Holder or Participating Holder of
the withdrawal of any such order or such resolution;

(viii) in the case of a Shelf Registration, furnish or make available (including
through the SEC’s website) to each Participating Holder, without charge, at
least one conformed copy of each Registration Statement and any post-effective
amendment thereto (without any documents incorporated therein by reference or
exhibits thereto, unless requested);

(ix) in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery to the nominee of the
depositary for the Registrable Shares of one or more global certificates
representing the Registrable Shares to be sold and not bearing any restrictive
legends and enable such Registrable Shares to be issued in such numbers and for
the accounts of such persons as such Participating Holders may reasonably
request at least one Business Day prior to the closing of any sale of
Registrable Shares;

(x) upon the occurrence of any event contemplated by Section 3(a)(vi)(5) hereof,
other than during a Suspension Period, use its commercially reasonable efforts
to prepare and file with the SEC a supplement or post-effective amendment to the
applicable Exchange Offer Registration Statement or Shelf Registration Statement
or the related Prospectus or any Free Writing Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered (or, to the extent permitted by law, made available) to
purchasers of the Registrable Shares, such Prospectus or Free Writing
Prospectus, as the case may be, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and the Company shall notify the Participating Holders (in the case
of a Shelf Registration Statement) and the Initial Purchasers and any
Participating Broker-Dealers known to the Company (in the case of an Exchange
Offer Registration Statement) to suspend use of the Prospectus or any Free
Writing Prospectus as promptly as practicable after the occurrence of such an
event, and such Participating Holders, such Participating Broker-Dealers and the
Initial Purchasers, as applicable, hereby agree to suspend use of the Prospectus
or any Free Writing Prospectus, as the case may be, until the Company has
amended or supplemented it to correct such misstatement or omission;

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or any document, other than an Ordinary Course Filing, that is to be
incorporated by reference into a Registration Statement, a Prospectus or a Free
Writing Prospectus after the initial filing of a Registration Statement, provide
copies of such document to the Initial Purchasers and their counsel (and, in the
case of a Shelf Registration Statement, to the Participating

 

11



--------------------------------------------------------------------------------

Holders and their counsel) and make such of the representatives of the Company
as shall be reasonably requested by the Initial Purchasers or their counsel
(and, in the case of a Shelf Registration Statement, the Participating Holders
or their counsel) available for discussion of such document; and the Company
shall not, at any time after initial filing of a Registration Statement, use or
file any Prospectus, any Free Writing Prospectus, any amendment of or supplement
to a Registration Statement or a Prospectus or a Free Writing Prospectus, or any
document, other than an Ordinary Course Filing, that is to be incorporated by
reference into a Registration Statement, a Prospectus or a Free Writing
Prospectus, of which the Initial Purchasers and their counsel (and, in the case
of a Shelf Registration Statement, the Participating Holders and their counsel)
shall not have previously been advised and furnished a copy or to which the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Participating Holders or their counsel shall reasonably object;

(xii) obtain a CUSIP number for all Exchange Shares or Registrable Shares, as
the case may be, not later than the initial effective date of a Registration
Statement;

(xiii) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement
and not more than one law firm or accounting firm designated by the holders of a
majority of the shares of Preferred Stock held by the Participating Holders and
not more than one law firm accounting firm designated by such Underwriter, at
reasonable times and in a reasonable manner, all pertinent financial and other
records, documents and properties of the Company and its subsidiaries, and cause
the respective officers, directors and employees of the Company to supply all
information reasonably requested by any such Inspector, Underwriter, attorney or
accountant as part of their due diligence investigation in connection with a
Shelf Registration Statement; provided that if any such information is
identified by the Company as being confidential or proprietary, each Person
receiving such information shall take such actions as are reasonably necessary
to protect the confidentiality of such information to the extent such action is
otherwise not inconsistent with, an impairment of or in derogation of the rights
and interests of any Inspector, Participating Holder or Underwriter;

(xiv) in the case of a Shelf Registration, use its commercially reasonable
efforts to cause all Registrable Shares to be listed on any securities exchange
or any automated quotation system on which similar securities issued or
guaranteed by the Company are then listed if requested by the Majority Holders,
to the extent such Registrable Shares satisfy applicable listing requirements;

(xv) in the case of a Shelf Registration, if reasonably requested by any
Participating Holder, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Participating
Holder as such Participating Holder reasonably requests to be included therein
and make all required filings of such Prospectus supplement or such
post-effective amendment as promptly as practicable after the Company has
received notification of the matters to be so included in such filing;

 

12



--------------------------------------------------------------------------------

(xvi) in the case of a Shelf Registration, with respect to an Underwritten
Offering to which the Company consents (such consent not to be unreasonably
withheld), enter into such customary agreements and take all such other
commercially reasonable actions in connection therewith (including those
requested by the Holders of a majority of the Registrable Shares covered by the
Shelf Registration Statement) in order to expedite or facilitate the disposition
of such Registrable Shares pursuant to such Underwritten Offering and in such
connection, (1) to the extent possible, make such representations and warranties
to the Participating Holders and the Underwriters of such Registrable Shares
with respect to the business of the Company and its subsidiaries and the
Registration Statement, Prospectus, any Free Writing Prospectus and documents
incorporated by reference or deemed incorporated by reference, if any, in each
case, in form, substance and scope as are customarily made by the Company to
underwriters in its underwritten offerings and confirm the same if and when
requested, (2) obtain opinions of counsel to the Company (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Participating Holders and such Underwriters and their respective counsel)
addressed to each Participating Holder and Underwriter of Registrable Shares,
covering the matters customarily covered in opinions requested in the Company’s
underwritten offerings, (3) obtain “comfort” letters from the independent
registered public accountants of the Company (and, if necessary, any other
registered public accountant of any subsidiary of the Company, or of any
business acquired by the Company for which financial statements and financial
data are or are required to be included in the Registration Statement) addressed
to each Participating Holder (to the extent permitted by applicable professional
standards) and Underwriter of Registrable Shares, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings, including but not limited to
financial information contained in any preliminary prospectus, Prospectus or
Free Writing Prospectus and (4) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable Shares
being sold or the Underwriters, and which are customarily delivered in
underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company made pursuant to clause (1) above
and to evidence compliance with any customary conditions contained in an
underwriting agreement.

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Shares to furnish to the Company a Notice and
Questionnaire and such other information regarding such Holder and the proposed
disposition by such Holder of such Registrable Shares as the Company may from
time to time reasonably request in writing.

(c) Each Participating Holder agrees that, upon receipt of any Suspension Notice
or any notice from the Company of the happening of any event of the kind
described in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such
Participating Holder will forthwith discontinue disposition of Registrable
Shares pursuant to the Shelf Registration Statement until any stop order is
lifted and such Participating Holder’s receipt of the copies of the supplemented
or amended Prospectus and any Free Writing Prospectus contemplated by
Section 3(a)(x) hereof or notice of the termination of the related Suspension
Period and, if so directed by the Company, such Participating Holder will
deliver to the Company all copies in its possession, other than permanent file
copies then in such Participating Holder’s possession, of the Prospectus and any
Free Writing Prospectus covering such Registrable Shares that were current at
the time of receipt of such notice.

 

13



--------------------------------------------------------------------------------

(d) If the Company shall give any Suspension Notice or other notice to suspend
the disposition of Registrable Shares pursuant to a Registration Statement, the
Company shall extend the period during which such Registration Statement shall
be maintained effective pursuant to this Agreement by the number of days during
the period from and including the date of the giving of such notice to and
including the date when the Holders of such Registrable Shares shall have
received copies of the supplemented or amended Prospectus or any Free Writing
Prospectus necessary to resume such dispositions.

(e) The Participating Holders who desire to do so may sell such Registrable
Shares in an Underwritten Offering only with the prior written consent of the
Company, such consent not to be unreasonably withheld. In any such Underwritten
Offering, the investment bank or investment banks and manager or managers (each
an “Underwriter”) that will administer the offering will be selected by the
Holders of a majority of the Registrable Shares included in such offering,
provided that each such Underwriter must be reasonably acceptable to the
Company.

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Shares for its own
account in the Exchange Offer in exchange for shares of Preferred Stock that
were acquired by such broker-dealer as a result of market-making or other
trading activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Shares.

The Company understands that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Shares, without naming the
Participating Broker-Dealers or specifying the amount of Exchange Shares owned
by them, such Prospectus may be delivered by Participating Broker-Dealers (or,
to the extent permitted by law, made available to purchasers) to satisfy their
prospectus delivery obligation under the Securities Act in connection with
resales of Exchange Shares for their own accounts, so long as the Prospectus
otherwise meets the requirements of the Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company agrees, upon the request of any Participating
Broker-Dealer, to amend or supplement the Prospectus contained in the Exchange
Offer Registration Statement for a period of up to 180 days after the last
Exchange Date (as such period may be extended pursuant to Section 3(d) hereof),
in order to expedite or facilitate the disposition of any Exchange Shares by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above. The Company further agrees that Participating
Broker-Dealers shall be authorized to deliver such Prospectus (or, to the extent
permitted by law, make available) during such period in connection with the
resales contemplated by this Section 4.

 

14



--------------------------------------------------------------------------------

(c) The Initial Purchasers shall have no liability to the Company or any Holder
with respect to any request that they may make pursuant to Section 4(b) hereof.

5. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless (i) each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus, any Free Writing
Prospectus or any “issuer information” (“Issuer Information”) filed or required
to be filed pursuant to Rule 433(d) under the Securities Act, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser, or
information relating to any Holder furnished to the Company in writing through
the Representatives, or any selling Holder, respectively, expressly for use
therein. In connection with any Underwritten Offering permitted by Section 3,
the Company will also indemnify the Underwriters, if any, selling brokers,
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Initial Purchasers and the other selling Holders, the
directors of the Company, each officer of the Company who signed the
Registration Statement and each Person, if any, who controls the Company, any
Initial Purchaser and any other selling Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Holder
furnished to the Company in writing by such Holder expressly for use in any
Registration Statement, any Prospectus and any Free Writing Prospectus.

 

15



--------------------------------------------------------------------------------

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding, as incurred. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm (x) for any Initial Purchaser, its
affiliates, directors and officers and any control Persons of such Initial
Purchaser shall be designated in writing by the Representatives, (y) for any
Holder, its directors and officers and any control Persons of such Holder shall
be designated in writing by the Majority Holders and (z) in all other cases
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an

 

16



--------------------------------------------------------------------------------

unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company from the offering of the Preferred Stock and the Exchange Shares, on the
one hand, and by the Holders from receiving shares of Preferred Stock or
Exchange Shares registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company on
the one hand and the Holders on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative fault of the
Company on the one hand and the Holders on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Preferred Stock or Exchange Shares sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

 

17



--------------------------------------------------------------------------------

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the officers or directors of or any
Person controlling the Company, (iii) acceptance of any of the Exchange Shares
and (iv) any sale of Registrable Shares pursuant to a Shelf Registration
Statement.

6. General.

(a) No Inconsistent Agreements. The Company represents, warrants and agrees that
(i) the rights granted to the Holders hereunder do not in any way conflict with
and are not inconsistent with the rights granted to the holders of any other
outstanding securities issued or guaranteed by the Company under any other
agreement and (ii) the Company has not entered into, or on or after the date of
this Agreement will not enter into, any agreement that conflicts with the rights
granted to the Holders of Registrable Shares in this Agreement or otherwise
conflicts with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority of the outstanding Registrable Shares affected by such amendment,
modification, supplement, waiver or consent; provided that no amendment,
modification, supplement, waiver or consent to any departure from the provisions
of Section 5 hereof shall be effective as against any Holder of Registrable
Shares unless consented to in writing by such Holder. Any amendments,
modifications, supplements, waivers or consents pursuant to this Section 6(b)
shall be by a writing executed by each of the parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, electronic transmission or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Company, initially at the Company’s address set forth in the Purchase Agreement
and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 6(c); and (iii) to such other persons at
their respective addresses as provided in the Purchase Agreement and thereafter
at such other address, notice of which is given in accordance with the
provisions of this Section 6(c). All such notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt is acknowledged, if telecopied or
electronically transmitted; and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery.

 

18



--------------------------------------------------------------------------------

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Shares in violation of
the terms of the Purchase Agreement. If any transferee of any Holder shall
acquire Registrable Shares in any manner, whether by operation of law or
otherwise, such Registrable Shares shall be held subject to all the terms of
this Agreement, and by taking and holding such Registrable Shares such Person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof. The Initial Purchasers (in their capacity as
Initial Purchasers) shall have no liability or obligation to the Company with
respect to any failure by a Holder to comply with, or any breach by any Holder
of, any of the obligations of such Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder (excluding those agreements made in Section 5
hereof) between the Company, on the one hand, and the Initial Purchasers, on the
other hand, and shall have the right to enforce such agreements directly to the
extent it deems such enforcement necessary or advisable to protect its rights or
the rights of other Holders hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws.

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company and the Initial Purchasers shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

[Signature Pages to Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

NISOURCE INC. By:  

/s/ Shawn Anderson

Name:   Shawn Anderson Title:   Vice President, Treasurer and Chief Risk Officer



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

CREDIT SUISSE SECURITIES (USA) LLC

 

By:  

/s/ Nevin Bhatia

Name:   Nevin Bhatia Title:   Director J.P. MORGAN SECURITIES LLC By:  

/s/ Som Bhattacharyya

Name:   Som Bhattacharyya Title:   Executive Director MORGAN STANLEY & CO. LLC
By:  

/s/ Yurij Slyz

Name:   Yurij Slyz Title:   Executive Director MUFG SECURITIES AMERICAS INC. By:
 

/s/ Richard Testa

Name:   Richard Testa Title:   Managing Director

As Representatives of the several Initial Purchasers